Name: Commission Regulation (EEC) No 773/81 of 26 March 1981 fixing minimum levies on the importation of olive oil and levies on the importation of other olive oil sector products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 3 . 81 Official Journal of the European Communities No L 81 /5 COMMISSION REGULATION (EEC) No 773/81 of 26 March 1981 fixing minimum levies on the importation of olive oil and levies on the importa ­ tion of other olive oil sector products whereas Article 3 of Regulation (EEC) No 2751 /78 of 23 November 1978 laying down general rules for fixing the import levy on olive oil by tender (n) speci ­ fies that the minimum levy rate shall be fixed for each of the products concerned on the basis of the situa ­ tion on the world market and the Community market and of the levy rates indicated by tenderers ; Whereas in the collection of the levy account should be taken of the provisions in the Agreements between the Community and certain third countries ; whereas in particular the levy applicable for those countries must be fixed taking as a basis for calculation the levy to be collected on imports from the other third coun ­ tries ; Whereas application of the rules recalled above to the levy rates indicated by tenderers on 23 and 24 March 1981 leads to the minimum levies being fixed as indi ­ cated in Annex I to this Regulation ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as . last amended by Regulation (EEC) No 3454/80 (2), and in particular Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 1514/76 of 24 June 1976 on imports of olive oil origi ­ nating in Algeria (3), as amended by Regulation (EEC) No 3539/80 (4), and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 1521 /76 of 24 June 1976 on imports of olive oil origi ­ nating in Morocco (5), as last amended by Regulation (EEC) No 3539/80, and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 1508/76 of 24 June 1976 on imports of olive oil origi ­ nating in Tunisia (6), as amended by Regulation (EEC) No 3539/80, and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 1180/77 of 17 May 1977 on imports into the Commu ­ nity of certain agricultural products originating in Turkey (7), as amended by Regulation (EEC) No 3540/80 (8), and in particular Article 10 (2) thereof, Having regard to Council Regulation (EEC) No 1620/77 of 18 July 1977 laying down detailed rules for the importation of olive oil from Lebanon (9), Whereas by Regulation (EEC) No 3131 /78 of 28 December 1 978 (10) the Commission decided to use the tendering procedure to fix levies on olive oil ; Whereas the import levy on olives falling within subheadings 07.01 N II and 07.03 A II of the Common Customs Tariff and on products falling within subheadings 15.17 B I and 23.04 A II of the Common Customs Tariff must be calculated from the minimum levy applicable on the olive oil contained in these products ; whereas, however, the levy charged for olive oil may not be less than an amount equal to 8 % of the value of the imported product, such amount to be fixed at a standard rate ; whereas applica ­ tion of these provisions leads to the levies being fixed as indicated in Annex II to this Regulation, HAS ADOPTED THIS REGULATION : Article 1( i) OJ No 172, 30 . 9 . 1966, p . 3025/66.(*) OJ No L 360, 31 . 12. 1980, p . 16 . Q) OJ No L 169, 28 . 6 . 1976, p . 24. (") OJ No L 370, 31 . 12. 1980, p . 81 . (5 ) OJ No L 169, 28 . 6 . 1976, p . 43 . (&lt;&gt;) OJ No L 169, 28 . 6 . 1976, p . 9 . (A OJ No L 142, 9 . 6 . 1977, p . 10 . The minimum levies on olive oil imports are fixed inAnnex I. (8) OJ No L 370, 31 . 12 . 1980, p . 82. H OJ No L 181 , 21 . 7. 1977, p. 4. ( 10) OJ No L 370, 30. 12 . 1978 , p . 60 . (") OJ No L 331 , 28 . 11 . 1978 , p . 6 . No L 81 /6 Official Journal of the European Communities 27. 3. 81 Article 2 Article 3 The levies applicable on imports of other olive oil sector products are fixed in Annex II. This Regulation shall enter into force on 27 March 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 1981 . For the Commission Poul DALSAGER Member of the Commission 27. 3 . 81 Official Journal of the European Communities No L 81 /7 ANNEX I Minimum import levies on olive oil (ECU/ 100 kg) CCT heading No Non-member countries 15.07 Ala) 32 00 (!) 15.07 A I b) 25-00 ( ») 15.07 A I c) 33-00 0) 15.07 A II a) 32-00 (2) 15.07 A II b) 56-00 (3) (!) For imports of oil falling within this tariff subheading and produced entirely in one of the coun ­ tries listed below and transported directly from any of those countries to the Community, the levy to be collected is reduced by : (a) Spain and Lebanon : 0-60 ECU/100 kg ; (b) Turkey : 22-36 ECU/100 kg provided that the operator furnishes proof of having paid the export tax applied by that country ; however, the repayment may not exceed the amount of the tax in force ; (c) Algeria, Morocco, Tunisia : 24-78 ECU/100 kg provided that the operator furnishes proof of having paid the export tax applied by those countries ; however, the repayment may not exceed the amount of the tax in force . (2) For imports of oil falling within this tariff subheading : (a) produced entirely in Algeria, Morocco or Tunisia and transported directly from any of those countries to the Community, the levy to be collected is reduced by 3-86 ECU/100 kg ; (b) produced entirely in Turkey and transported directly from that country to the Community, the levy to be collected is reduced by 3-09 ECU/100 kg. (3) For imports of oil falling within this tariff subheading : (a) produced entirely in Algeria, Morocco or Tunisia and transported directly from any of those countries to the Community, the levy to be collected is reduced by 7-25 ECU/100 kg ; (b) produced entirely in Turkey and transported directly from that country to the Community, the levy to be collected is reduced by 5-80 ECU/100 kg. ANNEX II Import levies on other olive oil sector products (ECU/ 100 kg) CCT heading No Non-member countries 07.01 N II 5-50 07.03 A II 5-50 15.17 B I a) 12-50 15.17 B I b) 20-00 23.04 A II 2-64